DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-24 in the reply filed on June 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 14, 2020 is being considered by the examiner.
Drawings
The drawings were received on November 15, 2019.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 8-13, 15-18 and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietrich, P. et al. (“In-Situ 3D Nano-Printing of Freeform Coupling Elements for Hybrid Photonic Integration” ARXIV Pre-Print, 29 January 2018, cited by applicant and included with the IDS received February 14, 2020, hereinafter referred to as “Dietrich”). Dietrich anticipates claims:
1. A photonic integrated circuit (see figures 1 and 2) comprising: 
a substrate (the silicon photonic chip is interpreted as the substrate, see figures 1 and 2); 
a waveguide, integrated with the substrate (see figure 1; the waveguides are shown as lines on the silicon photonic chip, see pages 3-4), to guide a beam of light; and 
a coupler (freeform couplers and lenses are interpreted as the couplers, see figure 2) formed in optical communication with an end of the waveguide (see figures 1 and 2), the coupler having an input/output face and a freeform surface to redirect the beam of light between the end of the waveguide and the input/output face (see figures 1 and 2 and pages 3-4).
2. The photonic integrated circuit of claim 1, wherein the end of the waveguide is tapered (see right side of silicon photonic chip in figure 1; the waveguide tapers away from the Mach- Zehnder structure) and the coupler is formed at least partially over the end of the waveguide (see figure 1, after the taper the freeform structure is printed directly on the end of the waveguide).
3. The photonic integrated circuit of claim 1, wherein the coupler is configured to couple the beam of light between the waveguide and the input/output face with an insertion loss of less than about 0.25 dB (see page 11, bottom half of page, states 0.2dB as the insertion loss).


5. The photonic integrated circuit of claim 1, wherein the coupler comprises polymer (see page 11, paragraph 2).
8. The photonic integrated circuit of claim 1, wherein the freeform surface is configured to redirect the beam of light with a prescribed beam pattern outside the waveguide (see figures 1 and 2 and page 3; the beam is directed outside the waveguide and has some pattern).
9. The photonic integrated circuit of claim 1, wherein the freeform surface has a focal point outside the waveguide (see figure 1 and 2; the couplers are coupling light outside the waveguide and therefore have a focal point outside the waveguide).
10. The photonic integrated circuit of claim 1, wherein the freeform surface is configured to collimate the beam of light (see page 3).
11. The photonic integrated circuit of claim 1, wherein the freeform surface is bordered by a material having a lower refractive index than the coupler (see figures 1 and 2; the freeform surface is bordered by air which has a lower refractive index than the coupler).
12. The photonic integrated circuit of claim 1, wherein the input/output face is in a plane parallel to the substrate (see figures 1 and 2).
13. The photonic integrated circuit of claim 1, wherein the input/output face is tilted at an angle with respect to the substrate (see figures 1 and 2).


16. The photonic integrated circuit of claim 1, wherein the coupler is in an array of couplers, and further comprising: optical waveguides, butt-coupled to the array of couplers, to guide the light to and/or from the array of couplers (see figure 1; plural couplers and waveguides are shown).
17. The photonic integrated circuit of claim 1, wherein the waveguide is a first waveguide in a first layer of the photonic integrated circuit, and further comprising: a second waveguide (the waveguides in the chip shown to the left of the silicon photonic chip, see figure 1), in a second layer of the photonic integrated circuit (the second chip is interpreted as the second layer), to receive the beam of light from the first waveguide via the input/output face of the coupler (see figure 1).
18 and 21. The photonic integrated circuit of claim 1, wherein the waveguide is a first waveguide, the coupler is a first coupler, the input/output face is a first input/output face, and the freeform surface is a first freeform surface (see the left side of figure 1, the left side of the silicon photonic chip and waveguide and coupler and output face and freeform surface are interpreted as the first of these structures), and further comprising: a second coupler having a second input/output face in optical communication with the first input/output face, the second coupler having a second freeform surface to reflect the beam of light between the first coupler and a second waveguide (see figure 1, on the left side, there is a second chip with a waveguide, a coupler, an input face, and a freeform surface, and these are all interpreted as the second structures).
20. The photonic integrated circuit of claim 18, wherein the substrate is a first substrate and the second waveguide is integrated with a second substrate (see figure 1, they’re integrated via the submount).

23. The photonic integrated circuit of claim 22, wherein the micro-optical element is a microsphere (see figure 1, the right side of the lens is shown to be spherical and is interpreted as a microsphere).
24. The photonic integrated circuit of claim 22, wherein the micro-optical element is a free- form optical structure (see figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich, as applied to claims 1 and 18 above.

With respect to claim 14, Dietrich discloses the limitations of claim 1 as previously stated. Dietrich is silent to a metal coating on the freeform surface. However, the examiner takes official notice that the use of a metal coating on a surface used for optical reflection is well known in the optical communication arts and is beneficially used to increase reflectivity and reduce loss of light during use. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize metal coatings, as are well known in the art, on the freeform surfaces of Dietrich, for the benefit of increasing reflectivity and reducing optical losses.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hassan et al. (US Patent 10,302,870) discloses an optical coupling device for a photonic circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290.  The examiner can normally be reached on 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John Bedtelyon/Primary Examiner, Art Unit 2874